

EXHIBIT 10.3


SJW CORP.
RESTRICTED STOCK UNIT AWARD AGREEMENT


RECITALS


A.    The Plan allows the Corporation to issue awards to non-employee Board
members in order to provide such individuals with a meaningful incentive to
continue to serve as Board members and acquire an ownership interest in shares
of Common Stock.
B.    Participant is an eligible non-employee Board member, and this Agreement
is executed pursuant to, and is intended to carry out the purposes of, the Plan
in connection with the award of restricted stock units under the Plan to such
Board member.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Restricted Stock Units. The Corporation hereby awards to Participant,
as of the Award Date, an award (the “Award”) of restricted stock units under the
Plan. Each restricted stock unit represents the right to receive one share of
Common Stock on the vesting date of that unit. The number of shares of Common
Stock subject to the awarded restricted stock units, the applicable vesting
schedule for the restricted stock units and the underlying shares of Common
Stock, the date on which those vested shares shall be issued to Participant and
the remaining terms and conditions governing the Award shall be as set forth in
this Agreement.
AWARD SUMMARY
Participant
_______________________
Award Date:
_______________________
Number of Shares Subject to Award:


________ shares of Common Stock (the “Shares”)
Vesting Schedule:
The Shares shall vest in full upon Participant’s continuation in Board service
through the day immediately preceding the date of the first annual meeting of
the Corporation's shareholders following the Award Date specified above.
However, the Shares may vest in full on an accelerated basis in accordance with
the provisions of Paragraphs 3 and 5 of this Agreement. In no event shall any
Shares vest after the date of Participant’s termination of Board service.
Issuance Schedule
Each Share in which the Participant vests in accordance with the foregoing
Vesting Schedule or pursuant to the vesting acceleration provisions of Paragraph
3 or 5 of this Agreement shall be issued on the date that Share vests or as soon
thereafter as administratively practicable, but in no event later than the later
of (i) the close of the calendar year in which that Share vests or (ii) the
fifteenth day of the third calendar month following such vesting date (the
“Issuance Date”).


1



--------------------------------------------------------------------------------



2.    Limited Transferability. Prior to actual receipt of the Shares which vest
and become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may also direct the Corporation to re-issue the stock certificates
for any Shares which in fact vest and become issuable under the Award during his
lifetime to one or more designated family members or a trust established for
Participant and/or his family members. Participant may make such a beneficiary
designation or certificate directive at any time by filing the appropriate form
with the Plan Administrator or its designee.
3.    Cessation of Service. The restricted stock units subject to this Award
shall immediately vest in full upon Participant’s cessation of Board service by
reason of death or Permanent Disability. Should Participant cease Board service
for any other reason prior to vesting in one or more Shares subject to this
Award, then the Award will be immediately cancelled with respect to those
unvested Shares, and the number of restricted stock units will be reduced
accordingly. Participant shall thereupon cease to have any right or entitlement
to receive any Shares under those cancelled units.
4.    Stockholder Rights. Participant shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the Shares
subject to the Award until Participant becomes the record holder of those Shares
following their actual issuance. In addition, Participant shall not be entitled
to any dividend equivalent rights with respect to the Shares subject to this
Award.
5.    Special Vesting Acceleration. The restricted stock units subject to this
Award shall immediately vest in full upon Participant’s continuation in Board
service until the effective date of any Change in Control transaction. The
vested Shares will be issued immediately upon such effective date or as soon as
administratively practicable thereafter, but in no event more than fifteen (15)
business days after such effective date. Alternatively, the Participant’s right
to the Shares may, pursuant to the terms of the Change in Control transaction,
be converted into the right to receive the same consideration per share of
Common Stock payable to the other shareholders of the Corporation in
consummation of the Change in Control and distributed at the same time as such
shareholder payments, but such distribution to Participant shall in all events
be completed no later than the later of (i) the close of the calendar year in
which such Change in Control is effected or (ii) the fifteenth (15th) of the
third (3rd) calendar month following the effective date of that Change in
Control.
6.    Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of the outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award in order to reflect such change, and the determination of the Plan
Administrator shall be final, binding and conclusive.
7.    Issuance of Shares of Common Stock.
(a)    Except as otherwise provided in Paragraph 5, on the applicable Issuance
Date for the Shares which vest in accordance with the terms of this Agreement,
the Corporation shall issue to or on behalf of Participant a certificate (which
may be in electronic form) for the vested shares of Common Stock to be issued on
such date.
(b)    Except as otherwise provided in Paragraph 5, the settlement of all
restricted stock units which vest under this Award shall be made solely in
shares of Common Stock. In no event, however, shall any fractional shares be
issued. Accordingly, the total number of shares of Common Stock to be issued at
the time the Award vests shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.

2



--------------------------------------------------------------------------------





8.    Compliance with Laws and Regulations.
(a)    The issuance of shares of Common Stock pursuant to the Award shall be
subject to compliance by the Corporation and Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange on which the Common Stock may be listed for trading at the time
of such issuance.
(b)    The inability of the Corporation to obtain approval from any regulatory
body having authority deemed by the Corporation to be necessary to the lawful
issuance of any Common Stock hereby shall relieve the Corporation of any
liability with respect to the non-issuance of the Common Stock as to which such
approval shall not have been obtained. The Corporation, however, shall use its
best efforts to obtain all such approvals.
9.    Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
10.    Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
11.    Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.
12.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
13.    No Impairment of Rights. This Agreement shall not in any way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets. In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the right of the Corporation or its
shareholders to remove Participant from the Board at any time in accordance with
the provisions of applicable law.
14.    Section 409A Compliance. Should there occur any ambiguity as to whether
any provision of this Agreement would otherwise contravene one or more
applicable requirements or limitations of Section 409A of the Internal Revenue
Code and the Treasury Regulations thereunder, that that provision shall be
interpreted and applied in a manner that complies with the applicable
requirements of Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder.
15.    Share Retention. Participant shall retain beneficial ownership of at
least fifty percent (50%) of the Shares issued in connection with the vesting of
this Award until such time as Participant is in compliance with the equity
ownership guidelines that the Corporation from time to time establishes for its
non-employee Board members. In no event may Participant sell or otherwise
transfer beneficial ownership of more than fifty percent (50%) of the Shares
issued to him or her under this Agreement, unless he or she is at the time of
such sale or transfer in full compliance with the equity ownership guidelines in
effect at that time for the non-employee Board members.

3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the Award Date
first indicated above.




 
SJW CORP.
 
 
 
 
 
 
By:
______________________________________
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
Signature:
______________________________________
 
 
 
 
 
 
Address:
______________________________________
 
 
 
______________________________________
 
 
 
______________________________________






4



--------------------------------------------------------------------------------





APPENDIX A
DEFINITIONS
A.    Agreement shall mean this Restricted Stock Unit Award Agreement.
B.    Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.
C.    Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
D.    Board shall mean the Corporation’s Board of Directors.
E.    Change in Control shall mean any change in control or ownership of the
Corporation which occurs by reason of one or more of the following events:
(i)the acquisition, directly or indirectly by any person or related group of
persons (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under control with, the Corporation or an employee benefit
plan maintained by any such entity, of beneficial ownership (as defined in Rule
13d-3 of the Exchange Act) of securities of the Corporation that results in such
person or related group owning thirty percent (30%) or more of the total
combined voting power of the Corporation's then-outstanding securities;
(ii)a merger, recapitalization, consolidation, or other similar transaction to
which the Corporation is a party, unless securities representing at least 50% of
the combined voting power of the then-outstanding securities of the surviving
entity or a parent thereof are immediately thereafter beneficially owned,
directly or indirectly and in substantially the same proportion, by the persons
who beneficially owned the Corporation's outstanding voting securities
immediately before the transaction;
(iii)a sale, transfer or disposition of all or substantially all of the
Corporation's assets, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the entity acquiring
the Corporation's assets or parent thereof are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation's outstanding
voting securities immediately before the transaction;
(iv)a merger, recapitalization, consolidation, or other transaction to which the
Corporation is a party or the sale, transfer, or other disposition of all or
substantially all of the Corporation's assets if, in either case, the members of
the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation's
assets, as the case may be, or a parent thereof (for this purpose, any change in
the composition of the board of directors that is anticipated or pursuant to an
understanding or agreement in connection with a transaction will be deemed to
have occurred at the time of the transaction); or

A-1

--------------------------------------------------------------------------------





(v)change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been Board members since the beginning of
such period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members who were
described in clause (a) or who were previously so elected or approved and who
were still in office at the time the Board approved such election or nomination;
provided however, that no Change in Control shall occur if the result of the
transaction is to give more ownership or control of the Corporation to any
person or related group of persons who held securities representing more than
thirty percent (30%) of the combined voting power of the Corporation's
outstanding securities as of March 3, 2003.


F.    Code shall mean the Internal Revenue Code of 1986, as amended.
G.    Common Stock shall mean shares of the Corporation’s common stock.
H.    Corporation shall mean SJW Corp., a California corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SJW Corp.
I.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.
J.    Participant shall mean the non-employee Board member to whom the Award is
made pursuant to the provisions of the Plan.
K.    Permanent Disability shall mean the inability of Participant to perform
his or her usual duties as a Board member by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of twelve (12) months or more.
L.    Plan shall mean the Corporation’s Long-Term Incentive Plan, as amended and
restated effective January 30, 2013.
M.    Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

A-2